ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Madhulika Jain committed professional misconduct warranting public discipline, namely that she failed to communicate with a client for nine months; failed to advise the client that his appeal was rejected because of respondent’s miscalculation of the appeal period, made misrepresentations to the client about the status of the case, failed to promptly advise another client of the court’s decision and failed to advise the client of the time limit for appeal; and
WHEREAS, respondent admits her conduct violated various Rules on Lawyers Pro*292fessional Responsibility, waives her rights pursuant to Rule 14, Rules on Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and two years’ supervised probation pursuant to Rule 15, RLPR, in addition to payment of $900 in costs and disbursements pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended discipline is appropriate,
IT IS HEREBY ORDERED that Madhu-lika Jain is publicly reprimanded and placed on supervised probation for a period of two years pursuant to Rule 15, RLPR. Respondent shall pay to the Director costs and disbursements in the amount of $900 pursuant to Rule 24, RLPR, as agreed to in the stipulation.
BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice